Action to recover under the accidental death provision in a policy of life insurance. Order denying defendant’s motion to examine the plaintiff as a party reversed on the facts, without costs, and the motion granted, without costs, to the extent of permitting the examination upon the three items described in the notice of motion, after modifying the first and second items as follows: the first item by striking out the words “ without license or permit ”; and the second item by striking out the word " exact ”; the examination to proceed on five days’ notice. Under the facts and circumstances of this case the motion should have been granted. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.